Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Washington 11 June 1824
				
				I enclose a Letter from Mary to Mrs. Gelbot and at the same time have the pleasure to inform you that we are pretty well—Mr. Todd the M.C. has done me the honour to call on me with two other Gentlemen We have  four invalids here besides ourselves all elderly men three Virginians and one from Carlisle—The life we lead is so quiet we have not a single incident to note excepting that yesterday was so  Cold we could not keep ourselves warm—Write to me soon and believe me ever most / affectionately yours
				
					L C A.
				
				
			